 


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

    WILLIAM E. BERLIN,

            Petitioner,
                                                      Case No. 16-cv-68-wmc
       v.

    LANCE WIERSMA, Administrator,
    Department of Corrections, Division of
    Community Corrections,

            Respondent.


                               JUDGMENT IN A CIVIL CASE


            IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent Lance Wiersma denying petitioner William E. Berlin’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 and § 2254 and dismissing this case.


                     /s/                                    4/1/2019

            Peter Oppeneer, Clerk of Court                      Date




 
